            Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRYAN ALLEN SHOOK, individually                       )
and on behalf of all others similarly-situated        )
167 Presock Road                                      )
Greensboro, PA 15338                                  )       CIVIL ACTION NO.
                                                      )
                Plaintiff,                            )       JURY TRIAL DEMANDED
                                                      )
       v.                                             )
                                                      )
WRIGHT OF PENNSYLVANIA, LLC                           )
1200 Sharon Road, Suite 1                             )
Beaver, PA 15009; and                                 )
                                                      )
W.D. WRIGHT CONTRACTING, INC.                         )
1200 Sharon Road, Suite 1                             )
Beaver, PA 15009                                      )
                                                      )
                Defendants.                           )


                     COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff Bryan Allen Shook (“Plaintiff”) hereby brings this collective/class action against

Defendant Wright of Pennsylvania, LLC (“Defendants WP”) and Defendant W.D. Wright

Contracting, Inc. (“Defendants W.D. Wright”) (collectively, “Defendants”), and alleges, upon

personal belief as to his own acts, and upon information and belief as to the acts of others, as

follows:

                                  NATURE OF THE ACTION

       1.       Plaintiff brings this complaint contending that Defendants have unlawfully failed

to pay him and other similarly-situated individuals employed in the positions of Traffic Control

Technician/Flagger and/or Traffic Control Field Supervisor (“Class Plaintiffs”), overtime

compensation pursuant to the requirements of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq. and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100, et seq.
            Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 2 of 21



       2.        Plaintiff is a current employee of Defendants who is employed in the position of

Traffic Control Technician/Flagger. During the course of their employment, Plaintiff and Class

Plaintiffs regularly worked more than forty (40) hours per week, but were not properly

compensated for their work in that Plaintiff and Class Plaintiffs were not paid an overtime

premium at 1.5 times their regular rate of pay for each hour worked in excess of forty (40) hours

in a workweek. In this regard, Plaintiff contends that Defendants unlawfully failed to pay him

and Class Plaintiffs overtime compensation for certain compensable pre- and post-shift work as

well as certain compensable travel time in violation of the FLSA and PMWA.

       3.        Accordingly, Plaintiff contends that he and Class Plaintiffs are owed unpaid

wages and overtime compensation which were denied to them as a result of Defendants’

unlawful pay practices.

       4.        Plaintiff brings this action as a representative action under the FLSA and PMWA

for monetary damages and penalties, to seek redress for Defendants’ willful, unlawful, and

improper conduct.

                                  JURISDICTION AND VENUE

       5.        This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), which

provides, in relevant part, that suit under the FLSA “may be maintained against any employer . . .

in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

       6.        This Court also has federal question jurisdiction over this action pursuant to 28

U.S.C. § 1331.

       7.        This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as Plaintiff’s FLSA claims.




                                                  2
            Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 3 of 21



       8.       The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as the parties

reside in this judicial district, doing business therein, and the unlawful practices of which

Plaintiff is complaining were committed in the Commonwealth of Pennsylvania.

                                             PARTIES

       9.       Plaintiff Bryan Allen Shook currently resides at 167 Presock Road, Greensboro,

PA 15338.

       10.      Upon information and belief, Defendant Wright of Pennsylvania, LLC, is a

limited liability company organized and existing under the laws of the Commonwealth of

Pennsylvania, with a headquarters and office address registered with the Pennsylvania Secretary

of State of 1200 Sharon Road, Suite 1, Beaver, PA 15009, and a primary office location at 134

Glendale Road, Beaver Falls, PA 15010.

       11.      Upon information and belief, Defendant W.D. Wright Contracting, Inc. is a for-

profit corporation organized and existing under the laws of the Commonwealth of Pennsylvania,

with a headquarters and corporate office address registered with the Pennsylvania Secretary of

State of 1200 Sharon Road, Suite 1, Beaver, PA 15009.

       12.      Upon information and belief, Defendant W.D Wright Contracting, Inc. owns and

operates Defendant Wright of Pennsylvania, LLC.

       13.      Upon information and belief, Defendants Wright of Pennsylvania and W.D.

Wright Contracting, Inc. are a joint, single, and/or integrated employer with respect to Plaintiff

and Class Plaintiffs. Upon information and belief, Defendants share employees (including, but

not limited to Traffic Control Technicians/Flaggers and Traffic Control Field Supervisors

employed in the Commonwealth of Pennsylvania), office space (including, but not limited to the

same registered corporate address and operating locations within the Commonwealth of



                                                  3
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 4 of 21



Pennsylvania), equipment, management (including, upon information and belief, shared

corporate officers such as President), and collectively assert control over their employees for

purposes of hiring, firing, discipline, assigning, directing, and setting and enforcing payroll and

other administrative policies.

       14.     Upon information and belief, Defendants operate throughout the Commonwealth

of Pennsylvania, including this judicial district.

       15.     Defendants are “private employers” and covered by the FLSA.

       16.     Plaintiff and, upon information and belief, Class Plaintiffs are employees who

were employed by Defendants during all times relevant hereto and, as such, are employees

entitled to the FLSA’s protections. See 29 U.S.C. § 203(e).

       17.     At all times relevant hereto, Defendants acted or failed to act through their agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in

the course and scope of their employment with and for Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       18.     Paragraphs 1 through 17 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       19.     This action is brought as a collective action to recover unpaid compensation and

overtime compensation, liquidated damages, unlawfully withheld wages, statutory penalties, and

damages owed to Plaintiff and all similarly situated current and former employees of Defendants.

       20.     Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiff brings this action

individually and on behalf of all other similarly situated persons presently or formerly employed

by Defendants in the Commonwealth of Pennsylvania in the positions of Traffic Control

Technician/Flagger and/or Traffic Control Field Supervisor or in positions with substantially



                                                     4
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 5 of 21



similar job duties who worked for Defendants at any point in the past three (3) years, were paid

on an hourly basis, and denied overtime compensation due to Defendants’ failure to count certain

pre- and post-shift work and compensable travel time towards their total hours worked in

violation of the FLSA (“Class Plaintiffs”).

       21.     Plaintiff estimates that there are in excess of one hundred (100) other similarly-

situated Traffic Control Technician/Flaggers and Traffic Control Field Supervisors who either

are working or worked for Defendants in the Commonwealth of Pennsylvania and were

unlawfully denied overtime compensation at 1.5 times their “regular rate” of pay for hours

worked in excess of forty (40) in a workweek as a result of the unlawful practices described

above. The precise number of employees can easily be ascertained by Defendants. These

employees can be identified and located using Defendants’ payroll and personnel records. Class

Plaintiffs may be informed of the pendency of this Collective Action by direct mail and/or

publication.

       22.     Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective

action because the Class Plaintiffs are similarly-situated. Plaintiff and Class Plaintiffs were

similarly denied overtime compensation at their regular rate of pay as a result of Defendants’

failure to count certain pre- and post-shift work, as well as compensable travel time, towards

their total hours worked under the FLSA/PMWA, had the same or similar job classifications and

job duties, and were subject to the same uniform policies, business practices, payroll practices,

and operating procedures. Further, Defendants’ willful policies and practices, which are

discussed more fully in this Collective and Class Action Complaint, whereby Defendants have

failed to pay Class Plaintiffs an overtime premium based on 1.5 times their “regular rate” for all




                                                 5
           Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 6 of 21



hours worked over forty (40) hours in a workweek, have impacted Class Plaintiffs in the same

fashion.

        23.    Plaintiff will request the Court to authorize notice to all current and former

similarly-situated employees employed by Defendants, informing them of the pendency of this

action and their right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of

seeking unpaid compensation, overtime compensation, and liquidated damages under the FLSA.

                               CLASS ACTION ALLEGATIONS

        24.    Paragraphs 1 through 23 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        25.    Plaintiff brings this action individually, and on behalf of the following state-wide

class of similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil

Procedure:

        All persons presently or formerly employed by Defendants during the past three
        (3) years in the positions of Traffic Control Technician/Flagger and/or Traffic
        Control Field Supervisor, or in positions with substantially similar job duties, who
        were paid on an hourly basis and were denied overtime compensation due to
        Defendants’ failure to count certain pre- and post-shift work and compensable
        travel time towards their total hours worked in violation of the PMWA.

        26.    The members of the class are so numerous that joinder of all members is

impractical. Class members may be informed of the pendency of this Class Action by direct

mail.

        27.    Pursuant to Federal Rule of Civil Procedure 23(a)(2), there are questions of law

and fact common to the Class, including, but not limited to:

               A.      Whether Plaintiff and the Class are entitled to overtime compensation for

services rendered in excess of forty (40) hours per week under the PMWA;




                                                 6
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 7 of 21



               B.      Whether the pre- and post-shift work performed by Plaintiff and Class

Plaintiffs was/is compensable under the PMWA;

               C.      Whether the time Plaintiff and Class Plaintiffs spent/spend traveling

between Defendants’ office and their first job assignment, and from their last job assignment

back to Defendants’ office is compensable time under the PMWA;

               D.      Whether the time Plaintiff and Class Plaintiffs spent/spend traveling

between job sites during the workday is compensable time under the PMWA;

               E.      Whether Defendants failed to accurately track and maintain records of the

hours worked by Plaintiff and the Class;

               F.      Whether Plaintiff and the Class worked in excess of forty (40) hours per

week; and

               G.      Whether Plaintiff and the Class have suffered and are entitled to damages,

and if so, in what amount; and

       28.     Plaintiff’s claims are typical of the claims of the Class members. Plaintiff is a

current employee of Defendants who is employed in the position of Traffic Control

Technician/Flagger who has suffered similar injuries as those suffered by the Class members as a

result of Defendants’ failure to properly pay overtime compensation. Defendants’ conduct of

violating the PMWA has affected Plaintiff and the Class in the same way.

       29.     Plaintiff will fairly and adequately represent and protect the interests of the Class.

Plaintiff is similarly situated to the Class and has no conflict with the Class members.

       30.     Plaintiff is committed to pursuing this action and has retained competent counsel

experienced in class action litigation.




                                                 7
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 8 of 21



       31.     Pursuant to Rules 23(b)(1), (b)(2), and/or (b)(3) of the Federal Rules of Civil

Procedure, this action is properly maintained as a class action because:

               A.       The prosecution of separate actions by or against individual members of

the Class would create a risk of inconsistent or varying adjudication with respect to individual

members of the Class that would establish incompatible standards of conduct for Defendants;

               B.       Defendants, by failing to pay wages and overtime compensation when

they became due and owing in violation of the PMWA, have acted or refused to act on grounds

generally applicable to the Class, thereby making equitable relief appropriate with respect to the

Class as a whole; and

               C.       The common questions of law and fact set forth above applicable to the

Class predominate over any questions affecting only individual members and a class action is

superior to other available methods for the fair and efficient adjudication of this case, especially

with respect to considerations of consistency, economy, efficiency, fairness and equity, as

compared to other available methods for the fair and efficient adjudication of the controversy.

       32.     A class action is also superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impractical. Class

action treatment will allow a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of effort and expense if these claims were brought individually. Additionally, as the

damages suffered by each Class member may be relatively small, the expenses and burden of

individual litigation would make it difficult for the Class members to bring individual claims.

The presentation of separate actions by individual Class members could create a risk of

inconsistent and varying adjudications, establish incompatible standards of conduct for



                                                  8
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 9 of 21



Defendants, and/or substantially impair or impede the ability of each member of the Class to

protect his or her interests.

                                   FACTUAL BACKGROUND

        33.     Paragraphs 1 through 32 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        34.     Plaintiff Bryan Allen Shook first began his employment with Defendants on or

around June 8, 2018, when he was hired a Traffic Control Technician/Flagger out of Defendants’

Washington, PA Office at 1150 Washington Road, Washington, PA 15301.

        35.     Plaintiff is paid on an hourly basis.

        36.     Upon information and belief, all Traffic Controllers/Flaggers employed by

Defendants are compensated on an hourly basis.

        37.     Plaintiff and, upon information and belief, all Traffic Controllers/Flaggers

employed by Defendants are classified by Defendants as “non-exempt” under the FLSA/PMWA.

        38.     Upon information and belief, all Traffic Control Field Supervisors employed by

Defendants are paid on an hourly basis.

        39.     Upon information and belief, all Traffic Control Field Supervisors employed by

Defendants are classified as “non-exempt” by Defendants under the FLSA/PMWA.

        40.     As Traffic Control Technicians/Flaggers, Plaintiff and Class Plaintiffs’ primary

job duties include setting up and maintaining traffic warning signs, cones, barriers, and rumble

strips, as well as holding up signs to direct the flow of traffic through construction areas.

        41.     Upon information and belief, Defendants’ Traffic Control Field Supervisors also

perform the manual activities listed above in paragraph 40, while additionally facilitating

communication with Defendants’ clients, completing routine paperwork, and generally



                                                   9
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 10 of 21



overseeing the field work performed by Defendants’ Traffic Control Technicians/Flaggers to

ensure compliance with safety procedures and job specifications.

        42.     In his capacity as Traffic Control Technician/Flagger, Plaintiff is required to drive

a company vehicle (i.e. GMC Sierra) from his home in Greensboro, PA to Defendants’

Washington, PA office location each work day.

        43.     Defendants generally require Plaintiff to report to Defendants’ Washington, PA

office between one (1) and two (2) hours prior to scheduled start of their first job.

        44.     By way of example, on March 18, 2019, the Scheduling Coordinator for

Defendants’ Washington, PA office, Justice Amene Ottey-Jones (“Ms. Ottey-Jones”), sent

Plaintiff a text message instructing Plaintiff and another Traffic Control Technician named

Jessica, along with a Traffic Control Field Supervisor named James Pascarelli, to report to

Defendants’ Washington, PA office on March 19, 2019 at 5:45 am in advance of a 7:00 am job.

        45.     Upon information and belief, Defendants typically require all Traffic Control

Technicians/Flaggers employed in Pennsylvania to report to their various office locations (i.e.

Washington, PA, Beaver Falls, PA, Greensburg, PA, and/or York, PA) between one (1) and two

(2) hours prior to the scheduled start of their first job.

        46.     Upon information and belief, Defendants typically require all Traffic Control

Field Supervisors employed in Pennsylvania to report to their various office locations (i.e.

Washington, PA, Beaver Falls, PA, Greensburg, PA, and/or York, PA) between one (1) and two

(2) hours prior to the scheduled start of their first job.

        47.     Plaintiff and, upon information and belief, Class Plaintiffs are generally expected

to report to Defendants’ office location approximately fifteen (15) minutes before the time given

by Defendants’ Scheduling Coordinators.



                                                   10
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 11 of 21



        48.      Once they arrive at Defendants’ office location, Plaintiff and, upon information

and belief, Class Plaintiffs are required to perform certain compensable work, including, but not

limited to picking up their timesheets, reviewing paperwork to determine what equipment is

needed for the day’s job(s), loading equipment into the pickup truck, and occasionally attending

meetings.

        49.      Plaintiff, and other Class Plaintiffs who are assigned company vehicles, are also

required to pick up their assigned partners.

        50.      Plaintiff and, upon information and belief, Class Plaintiffs typically thus perform

between five (5) and twenty (20) minutes of compensable pre-shift work at Defendants’ office(s)

each work day.

        51.      Nevertheless, Plaintiff and, upon information and belief, Class Plaintiffs are not

compensated for this pre-shift work, nor do Defendants count this pre-shift work towards

Plaintiff’s or Class Plaintiffs’ total hours worked under the FLSA/PMWA.

        52.      Plaintiff and, upon information and belief, Class Plaintiffs are then required to

travel from Defendant’s office location(s) to their first job site.

        53.      Plaintiff and, upon information and belief, Class Plaintiffs are typically required

to travel between forty-five (45) minutes to two (2) or more hours from Defendants’ office to

their first job site.

        54.      Upon information and belief, approximately thirty percent (30%) to fifty percent

(50%) of the time, Plaintiff and, upon information and belief, Class Plaintiffs are assigned

multiple jobs during the day, requiring significant additional travel between job sites.

        55.      At the end of the work day, Plaintiff and, upon information and belief, Class

Plaintiffs are required to return to Defendants’ office location(s), which typically involves



                                                  11
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 12 of 21



another forty-five (45) minutes to two (2) or more hours of travel time, in order to drop off their

completed time sheets, unload and return equipment, and, for those charged with driving

company vehicles, drop off their assigned partners.

       56.     Plaintiff and, upon information and belief, Class Plaintiffs thus typically perform

between five (5) and fifteen (15) minutes of compensable post-shift work at Defendants’

office(s) each work day.

       57.     Nevertheless, Plaintiff and, upon information and belief, Class Plaintiffs are not

compensated for this post-shift work, nor do Defendants count this post-shift work towards

Plaintiff’s or Class Plaintiffs’ total hours worked under the FLSA/PMWA.

       58.     The time Plaintiff and Class Plaintiffs spent/spend traveling from Defendants’

office(s) to their first job site, between job sites, and from their final job to back to Defendants’

office(s) is “travel that is all in the day’s work” within the meaning of the FLSA and PMWA.

See 29 C.F.R § 785.38.

       59.     However, despite the compensability of Plaintiff’s and Class Plaintiffs’ travel

time as set forth above, Defendants did not/does not compensate Plaintiff and Class Plaintiffs for

all the hours they spend thus traveling.

       60.     Rather, it is Defendants’ policy and practice to pay Plaintiff and Class Plaintiffs a

maximum of one (1) hour of travel time, which Plaintiff and Class Plaintiffs receive only if their

actual travel time is equal to or exceeds one (1) hour.

       61.     For example, if Plaintiff or, upon information and belief, Class Plaintiffs were to

travel for fifty-five (55) minutes from the office to their first job site, they would not be

compensated, nor would Defendants count that time toward their total hours worked under the

FLSA/PMWA.



                                                  12
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 13 of 21



       62.     By way of another example, if Plaintiff or, upon information and belief, Class

Plaintiffs were to travel for two (2) hours from the office to their first job site, they would only

be compensated for one (1) hour of travel time.

       63.     By failing to accurately track and compensate Plaintiff and, upon information and

belief, Class Plaintiffs, for the time they spend/spent performing pre-shift and post-shift work,

and for traveling from Defendants’ office(s) to their first job, between jobs, and from their final

job back to Defendants’ offices, Defendants have failed to pay Plaintiff and, upon information

and belief, overtime compensation in violation of the FLSA/PMWA.

       64.     Plaintiff estimates that, as a result of the unlawful pay practices of Defendants

described above, he and Class Plaintiffs have been denied compensation for approximately eight

(8) to ten (10) hours per week.

       65.     Because Plaintiff and Class Plaintiffs are typically scheduled to work close to if

not in excess of forty (40) hours per week (excluding the aforementioned pre- and post-shift

work and travel time), the vast majority of these unpaid hours are owed to Plaintiff and Class

Plaintiffs at an overtime rate.

       66.     By way of example, during the workweek of March 24, 2019 to March 31, 2019,

Plaintiff estimates that, in addition to working approximately thirty-six (36) hours on job sites, he

spent an additional forty-five (45) minutes performing pre-shift work, approximately seven (7)

hours traveling from the office to his job sites and back again, and approximately thirty minutes

(30) performing post-shift work, for a total of more than eight (8) hours of uncompensated work.

       67.     Despite thus working approximately forty-four (44) hours, Plaintiff did not

receive any overtime compensation for the hours he worked over forty (40).




                                                  13
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 14 of 21



        68.     Plaintiff and other employees have complained to Defendants, including, but not

limited to Tom Mansfield (“Mr. Mansfield”), the Operations Manager of the Washington, PA

Office, about Defendants’ failure to properly compensate Plaintiff and Class Plaintiffs for their

pre- and post-shift work and travel time.

        69.     However, rather than denying that Plaintiff or Class Plaintiffs are entitled to

payment for this time, Defendants’ management responded by asserting that it is the

responsibility of Defendants’ customers, rather than Defendants, to pay Plaintiff and Class

Plaintiffs for this time.

        70.     Despite the fact that Plaintiff and, upon information and belief, Class Plaintiffs,

regularly worked/work approximately eight (8) to ten (10) additional hours of overtime per week

as a result of the above-referenced pre- and post-shift work and travel time, they did not/do not

receive overtime compensation at a rate not less than 1.5 times their regular rate of pay for all

hours thus worked over forty (40) in a workweek.

        71.     Defendants failed to track and maintain accurate records of the regular and

overtime hours worked by Plaintiff and, upon information and belief, Class Plaintiffs, per day

and per week as required by the FLSA. See 29 C.F.R. § 516.2.

        72.     Defendants were aware that Plaintiff and, upon information and belief, Class

Plaintiffs were/are working significant overtime hours without properly receiving overtime

compensation as aforesaid.

        73.     Plaintiff and Class Plaintiffs are/were compensated on an hourly basis and, as

such, do not qualify for the exemptions from overtime for executive, administrative, or

professional employees under the FLSA/PMWA.




                                                 14
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 15 of 21



       74.     Plaintiff and Class Plaintiffs did not/do not have the authority to hire, fire, or

discipline other employees of Defendants, nor did/do they make recommendations with respect

to employee status changes to which Defendants give substantial weight.

       75.     As a result, Plaintiff and Class Plaintiffs do not satisfy the duties requirements for

the exemption for executive employees under the FLSA/PMWA.

       76.     Plaintiff and Class Plaintiffs did not/do not perform work directly related to

Defendants’ management or general business operations, nor did/do they exercise discretion or

independent judgment regarding matters of significance to Defendants.

       77.     Accordingly, Plaintiff and Class Plaintiffs do not meet the duties requirements for

the exemption for administrative employees under the FLSA/PMWA.

       78.     Plaintiff’s and Class Plaintiffs’ primary duty did not/does not include the

performance of work predominately intellectual in nature requiring advanced knowledge in a

field of science or learning acquiring through a prolonged course of intellectual instruction. In

this regard, Plaintiff’s and Class Plaintiffs’ job duties did not/does not require the consistent

exercise of discretion and judgment, as distinguished from the performance of routine mental,

manual, and mechanical work.

       79.     Accordingly, Plaintiff and Class Plaintiffs do not meet the duties requirements for

the exemption for learned professionals under the FLSA/PMWA.

       80.     Upon information and belief, Plaintiff and, upon information and belief, Class

Plaintiffs exclusively drove non-commercial vehicles, i.e. vehicles weighing less than ten

thousand (10,000) pounds.

       81.     Thus, to the extent Defendants can be classified as a “motor carrier,” which

Plaintiff denies, Plaintiff was not, and, upon information and belief, Class Plaintiffs who were



                                                  15
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 16 of 21



tasked with driving company vehicles were not, exempt from the payment of overtime

compensation due to the Small Vehicle Exception to the Motor Carrier Exemption. See 29

U.S.C. § 13(b)(1); see also McMaster v. E. Armored Servs., 780 F.3d 167, 169-72 (3d Cir.

2015).

         82.    Finally, there are no other exemptions under the FLSA and/or PMWA which

could arguably be applicable to Plaintiff or Class Plaintiffs.

         83.    Plaintiff and Class Plaintiffs are/were, within the meaning of the FLSA and

PMWA, non-exempt employees of Defendants and therefore entitled to overtime compensation

for all hours they worked over forty (40) in a workweek.

         84.    As a result of Defendants’ aforesaid illegal actions, Plaintiff and Class Plaintiffs

have suffered damages.

                                       COUNT I
                           FAIR LABOR STANDARDS ACT
                                 29 U.S.C § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

         85.    Paragraphs 1 through 84 are hereby incorporated by reference as though the same

were fully set forth at length herein.

         86.    Pursuant to Section 206(b) of the FLSA, employees must be compensated for

every hour worked in a workweek.

         87.    Moreover, under Section 207(a)(1) of the FLSA, employees must be paid

overtime equal to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of

forty (40) hours per week.

         88.    Defendants failed to accurately track and maintain records of all hours worked by

Plaintiff and Class Plaintiffs.




                                                  16
           Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 17 of 21



          89.    As a result, Defendants failed to pay Plaintiff and Class Plaintiffs overtime

compensation for all hours worked over forty (40) in a workweek at 1.5 times their regular rate

of pay.

          90.    The foregoing actions of Defendants and the policies and practices of Defendants

violate the FLSA.

          91.    Defendants’ actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.

          92.    Defendants are liable to Plaintiff and Class Plaintiffs for actual damages,

liquidated damages, and other equitable relief, pursuant to 29 U.S.C. § 216(b), as well as

reasonable attorneys’ fees, costs, and expenses.

          WHEREFORE, Plaintiff prays for the following relief on behalf of himself and Class

Plaintiffs;

          A.     An Order from this Court permitting this litigation to proceed as a collective

action pursuant to 29 U.S.C. § 216(b);

          B.     An Order from the Court ordering Defendants to file with this Court and furnish

to the undersigned counsel a list of all names and addresses of all persons presently or formerly

employed by Defendants in the positions of Traffic Control Technician/Flagger, Traffic Control

Field Supervisor, or in positions with substantially similar job duties, who worked for

Defendants in the Commonwealth of Pennsylvania at any point in the past three (3) years, were

paid on an hourly basis, and were denied overtime compensation due to Defendants’ failure to

count certain pre- and post-shift work and compensable travel time towards their total hours

worked in violation of the FLSA, and authorizing Plaintiff’s counsel to issue a notice at the

earliest possible time to these individuals, informing them that this action has been filed, of the



                                                   17
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 18 of 21



nature of the action, and of their right to opt-in to this lawsuit if they worked for Defendants

during the liability period, but were not paid overtime compensation at 1.5 times their regular

rate of pay as required by the FLSA;

        C.     Adjudicating and declaring that Defendants’ conduct as set forth herein and above

is in violation of the FLSA;

        D.     Adjudicating and declaring that Defendants violated the FLSA by failing to pay

overtime compensation to Plaintiff and Class Plaintiffs for work performed in excess of forty

(40) hours per week;

        E.     Awarding Plaintiff and Class Plaintiffs back pay wages and/or overtime wages in

an amount consistent with the FLSA;

        F.     Awarding Plaintiff and Class Plaintiffs liquidated damages in accordance with the

FLSA;

        G.     Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be

paid by Defendants, in accordance with the FLSA;

        H.     Awarding pre- and post-judgment interest and court costs as further allowed by

law;

        I.     Granting Plaintiff and the Class Plaintiffs leave to add additional Plaintiff by

motion, the filing of written opt-in consent forms, or any other method approved by the Court;

and

        J.     For all additional general and equitable relief to which Plaintiff and the Class

Plaintiffs may be entitled.




                                                 18
          Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 19 of 21



                                     COUNT II
                     PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                                 43 P.S. § 333, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

         93.    Paragraphs 1 through 92 are hereby incorporated by reference as though the same

were fully set forth at length herein.

         94.    The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to their employees. See 43 P.S. § 333.113.

         95.    The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

         96.    By their actions alleged above, Defendants have violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation and

for failing to properly pay Plaintiff and Class Plaintiffs for all hours work.

         97.    As a result of Defendants’ unlawful acts, Plaintiff and Class Plaintiffs have been

deprived of overtime compensation in amounts to be determined at trial, and are entitled to

recovery of such amounts, together with interest, costs and attorney’s fees pursuant to

Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.113.

         WHEREFORE, Plaintiff, on behalf of himself and the Class Plaintiffs, prays for

judgment against Defendants as follows:

         A.     An Order certifying this case as a class action and designating Plaintiff as the

representative of the Class and his counsel as class counsel;

         B.     An award to Plaintiff and Class Plaintiffs for the amount of unpaid overtime

compensation to which they are entitled, including interest thereon, and penalties subject to

proof;

                                                  19
        Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 20 of 21



       C.     An award to Plaintiff and Class Plaintiffs of reasonable attorney’s fees and costs

pursuant to the Pennsylvania Minimum Wage Act; and

       D.     An award to Plaintiff and Class Plaintiffs for any other damages available to them

under applicable Pennsylvania law, and all such other relief as this Court may deem proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.



                                              Respectfully submitted,

                                              MURPHY LAW GROUP, LLC


                                      By:      /s/ Rachel Rebecca Stevens
                                              Rachel Rebecca Stevens, Esquire
                                              PA Attorney I.D. No. 307819
                                              Eight Penn Center, Suite 2000
                                              1628 John F. Kennedy Blvd.
                                              Philadelphia, PA 19103
                                              TEL: 267-273-1054
                                              FAX: 215-525-021
                                              rstevens@phillyemploymentlawyer.com
                                              Attorneys for Plaintiff
Dated: June 18, 2019




                                                 20
         Case 2:19-cv-00726-DSC Document 1 Filed 06/18/19 Page 21 of 21



                           DEMAND TO PRESERVE EVIDENCE

       The Defendants are hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s and Class Plaintiffs’ employment, to their potential claims

and their claims to damages, to any defenses to same, including, but not limited to, electronic

data storage, employment files, files, memos, job descriptions, text messages, e-mails, spread

sheets, images, cache memory, payroll records, paystubs, time records, time sheets and any other

information and/or data which may be relevant to any claim or defense in this litigation.




                                                21
